IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,025



              EX PARTE SHONDRAILL ANTOINE MELLIX, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 970339 IN THE 208th DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Mellix v. State, No. 14-06-01097-CR (Tex. App.–Houston [14th Dist.], delivered August

7, 2007, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Fourteenth Court of Appeals in Cause No. 14-06-01097-CR that affirmed his conviction in Case

No. 970339 from the 208th Judicial District Court of Harris County. Applicant shall file his petition

for discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: October 29, 2008
Do not publish